   Case 1:19-cv-02578-TFH Document 18-9 Filed 11/13/20 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

          v.                        Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                               ICE

                             Exhibit 2
      Case 1:19-cv-02578-TFH Document 18-9 Filed 11/13/20 Page 2 of 18




                                                                                               November 5, 2018

BY EMAIL — ICE-FOIA@dhs.gov

U.S. Immigrations and Customs Enforcement
Freedom of Information Act Office
500 12th Street S.W., Stop 5009
Washington, D.C. 20536-5009

BY FOIAONLINE

CBP FOIA Headquarters Office
U.S. Customs and Border Protection
FOIA Division
90 K Street NE, 9th Floor
Washington, D.C. 20002

         RE:       Freedom of Information Act Request and Request for Expedited
                   Processing

To Whom It May Concern:

This letter constitutes an expedited request under the Freedom of Information Act
(“FOIA”), 5 U.S.C. § 552, and is submitted to Immigration and Customs Enforcement
Homeland Security Investigations (HSI) and Customs and Border Protection (CBP), on
behalf of the Electronic Frontier Foundation (“EFF”). Through this request, EFF seeks
records that shed light on government policies regarding the use of GPS tracking devices.

In the case United States v. Ignjatov, proceeding in the District Court for the Central
District of California, the government filed a declaration by Matthew Allen, Assistant
Director of HSI’s Domestic Operations Division, which claimed that HSI has
promulgated policies regarding the use of GPS tracking devices on vehicles crossing the
border into the United States.1 The declaration states that HSI’s policies allow trackers to
be used on a vehicle for up to 48 hours without a warrant or individualized suspicion, and
that the 48-hour rule does not apply for airplanes, commercial vehicles, and tractor-
trailers. Lastly, Allen’s declaration states HSI’s position that these policies and
procedures fully comply with the 2012 Supreme Court holding in United States v. Jones
and United States v. Flores-Montano.2 The motion alleges that CBP promulgates policies
and/or procedures that adhere to the same interpretations of Jones as HSI’s policies do.



1
    See attached Motion to Amend, Declaration of Matthew Allen.
2
    565 U.S. 400 (2012), 541 U.S. 149 (2004).


815 EDDY STREET, SAN FRANCISCO, CA 94109 USA   phone +1.415.436.9333   fax +1.415.436.9993   eff.org
     Case 1:19-cv-02578-TFH Document 18-9 Filed 11/13/20 Page 3 of 18


EFF Freedom of Information Act Request RE: Border Vehicle GPS Tracking
November 5, 2018
Page 2 of 6

Accordingly, EFF requests any and all records created or received by HSI or CBP
between January 3, 2012 (the date of the Supreme Court’s opinion in Jones) and the date
of this request, concerning:

              •    Policies and/or procedures regarding the use of GPS tracking devices on
                   vehicles crossing the border.
              •    Training manuals and/or training materials on the use of GPS tracking
                   devices on vehicles crossing the border.

Request for Expedited Processing

For the reasons discussed below, a “compelling need” exists for the records sought in this
request. EFF is therefore entitled to expedited processing under 5 U.S.C. §
552(a)(6)(E)(v)(II) and 28 C.F.R. §§ 16.5(e)(1)(ii) and (iv).

Expedited Processing under 28 C.F.R. § 16.5(e)(1)(ii)

EFF is entitled to expedited processing because the request pertains to information about
which there is an “urgency to inform the public about an actual or alleged federal
government activity,” and the request is “made by a person primarily engaged in
disseminating information.” 28 C.F.R. § 16.5(d)(1)(ii). The information we request easily
satisfies this standard.

The requested records will shed light on the government’s use of GPS tracking devices.
EFF’s request therefore deserves expedited processing because the government’s
response will “inform the public about an actual or alleged government activity.” 28
C.F.R. § 16.5(d)(1)(ii).

Further, there is an “urgency to inform the public” about these vehicle tracking devices.
Id. That means there is still time to for the public and government officials to debate the
merits of the government’s use of GPS tracking devices. Although Ignjatov marks the
first public acknowledgement of this policy, its existence certainly predates this case, and
therefore implicates the use of tracking for other border crossings. As tens of millions of
vehicles cross the border into the United States every year, the use of GPS tracking for
even a small fraction of these could result in thousands of uses. 3 The requested
documents will shed light on how broadly these trackers are used. Furthermore, this use
of GPS tracking devices at the border after the Jones ruling is unprecedented, and the
District Court granted suppression of evidence resulting from the search.4 The requested
documents will provide additional facts and context for this important debate. Delay in
processing this request, on the other hand, will hamper the public’s ability to fully

3
 https://www.bts.gov/content/border-crossingentry-data.
4
 https://arstechnica.com/tech-policy/2018/09/judge-to-feds-no-you-cant-warrantlessly-
put-a-gps-device-on-truck-entering-us/.


815 EDDY STREET, SAN FRANCISCO, CA 94109 USA   phone +1.415.436.9333   fax +1.415.436.9993   eff.org
     Case 1:19-cv-02578-TFH Document 18-9 Filed 11/13/20 Page 4 of 18


EFF Freedom of Information Act Request RE: Border Vehicle GPS Tracking
November 5, 2018
Page 3 of 6

analyze and debate the government’s efforts to warrantlessly track vehicles without
individualized suspicion.

Finally, as explained below in support of our request for “news media” treatment, EFF is
“primarily engaged in disseminating information” under 28 C.F.R. § 16.11(c)(1)(i).

Expedited Processing under 28 C.F.R.§ 16.5(e)(1)(iv)

EFF is also entitled to expedited processing under 28 C.F.R. § 16.5(e)(1)(iv) because the
subject of the request concerns “a matter of widespread and exceptional media interest in
which there exist possible questions about the government’s integrity which affect public
confidence.” This particular tracking issue has garnered media coverage in several
publications.5 In addition, both the Jones and Carpenter rulings by the Supreme Court
have been heavily covered in major news publications,6 and the policies at issue in this
request implicate those cases. More generally, the policies and procedures of government
agencies about the entrance of people and goods through the U.S. border are of salient
public interest in this moment.

Request for News Media Fee Status

EFF asks that it not be charged search or review fees for this request because EFF
qualifies as a representative of the news media pursuant to the FOIA and 28 C.F.R. §
16.10(b)(6). In requesting this classification, we note that the Department of Homeland
Security and National Security Agency, among other agencies, have recognized that EFF
qualifies as a “news media” requester, based upon the publication activities set forth
below. Further, the U.S. Court of Appeals for the D.C. Circuit has stressed that “different
agencies [must not] adopt inconsistent interpretations of the FOIA.” Al-Fayed v. CIA, 254
F.3d 300, 307 (D.C. Cir. 2001), quoting Pub. Citizen Health Research Group v. FDA,
704 F.2d 1280, 1287 (D.C. Cir. 1983).



5
  https://arstechnica.com/tech-policy/2018/10/feds-to-judge-we-still-think-we-can-put-
gps-trackers-on-cars-entering-us/, http://yalejreg.com/nc/welcome-to-the-united-states-
installing-gps-tracking-devices-at-the-border/,
https://www.techdirt.com/articles/20180902/16180240569/court-shuts-down-feds-
attempt-to-expand-border-search-exception-to-cover-inland-gps-monitoring.shtml
6
  https://www.washingtonpost.com/politics/courts_law/supreme-court-rules-that-warrant-
is-needed-to-access-cell-tower-records/2018/06/22/4f85a804-761e-11e8-805c-
4b67019fcfe4_story.html?utm_term=.1e61c1e41688,
https://www.theatlantic.com/politics/archive/2018/06/the-supreme-court-tells-the-
government-to-get-a-warrant/563567/,
https://www.wsj.com/articles/SB10001424052970203806504577178811800873358,
https://www.nytimes.com/2012/01/24/us/police-use-of-gps-is-ruled-unconstitutional.html


815 EDDY STREET, SAN FRANCISCO, CA 94109 USA   phone +1.415.436.9333   fax +1.415.436.9993   eff.org
     Case 1:19-cv-02578-TFH Document 18-9 Filed 11/13/20 Page 5 of 18


EFF Freedom of Information Act Request RE: Border Vehicle GPS Tracking
November 5, 2018
Page 4 of 6

EFF is a nonprofit public interest organization dedicated to “defending civil liberties in
the digital world.”7 One of EFF’s primary objectives is “to educate the general public and
foster discussion and public policy analysis regarding the relationship between
technology and society.”8 To accomplish this goal, EFF routinely and systematically
disseminates information in several ways.

First, EFF maintains a frequently visited web site, https://www.eff.org, that reports the
latest developments and contains in-depth information about a variety of civil liberties
and intellectual property issues. Also, EFF has regularly published an online newsletter,
the EFFector, since 1990. The EFFector currently has more than 280,000 subscribers. A
complete archive of past EFFectors is available at https://www.eff.org/effector/.
Furthermore, EFF publishes a blog, Deeplinks (https://www.eff.org/deeplinks/), that
highlights the latest news from around the Internet.

In addition to reporting hi-tech developments, EFF staff members have presented
research and in-depth analysis on technology issues in roughly 40 white papers published
since 2002. These papers, available at https://www.eff.org/wp/, provide information and
commentary on such diverse issues as electronic voting, free speech, privacy and
intellectual property.

EFF has also published several books to educate the public about technology and civil
liberties issues. Everybody’s Guide to the Internet (MIT Press 1994), first published
electronically as The Big Dummy’s Guide to the Internet in 1993, was translated into
several languages, and is still sold by Powell’s Books (http://www.powells.com). EFF
also produced Protecting Yourself Online: The Definitive Resource on Safety, Freedom &
Privacy in Cyberspace (HarperEdge 1998), a “comprehensive guide to self-protection in
the electronic frontier,” which can be purchased via Amazon.com
(http://www.amazon.com). Finally, Cracking DES: Secrets of Encryption Research,
Wiretap Politics & Chip Design (O’Reilly 1998) revealed technical details on encryption
security to the public. The book is available online at http://cryptome.org/cracking
-des.htm and for sale at Amazon.com.

Request for a Public Interest Fee Waiver

EFF is entitled to a waiver of duplication fees because disclosure of the requested
information is in the public interest within the meaning of 5 U.S.C. § 552(a)(4)(a)(iii) and
28 C.F.R. § 16.10(k)(1). To determine whether a request meets this standard, the agency
determines whether “[d]isclosure of the requested information. . . is likely to contribute

7
  About EFF, Electronic Frontier Foundation, https://www.eff.org/about (last visited
October 26, 2018).
8
  Guidestar Basic Report, Electronic Frontier Foundation,
https://www.guidestar.org/organizations/XX-XXXXXXX/electronic-frontier-foundation.aspx
(last visited Oct. 26, 2018).


815 EDDY STREET, SAN FRANCISCO, CA 94109 USA   phone +1.415.436.9333   fax +1.415.436.9993   eff.org
     Case 1:19-cv-02578-TFH Document 18-9 Filed 11/13/20 Page 6 of 18


EFF Freedom of Information Act Request RE: Border Vehicle GPS Tracking
November 5, 2018
Page 5 of 6

significantly to public understanding of the operations or activities of the government,”
28 C.F.R. § 16.11(k)(1)(i), and whether such disclosure “is not primarily in the
commercial interest of the requester.” 28 C.F.R. § 16.11(k)(1)(ii). This request satisfies
these criteria.

First, any use of GPS tracking devices by government agents at the border is undeniably
within the scope of “the operations or activities of the government.” 28 C.F.R. §
16.11(k)(1)(i).

Second, disclosure of the requested information will contribute significantly to a public
understanding of government operations or activities. Id. EFF has requested information
that will shed light on the government’s use of GPS tracking devices. As discussed
above, this information will provide context for the ongoing public debate. EFF will
make the information it obtains in this request available to the public and the media
through its web site and newsletter, which highlight developments concerning privacy
and civil liberties issues, and/or other channels discussed more fully above.

Furthermore, a fee waiver is appropriate here because EFF has no commercial interest in
the disclosure of the requested records. 28 C.F.R. § 16.11(k)(1)(ii). EFF is a 501(c)(3)
nonprofit organization, and will derive no commercial benefit from the information
requested here.

Format of Documents

FOIA provides that agency records include records “maintained by an agency in any
format, including electronic format.” 5 USC § 552(f)(2)(A). FOIA also provides that “an
agency shall make reasonable efforts to search for the records in electronic form or
format,” 5 USC § 552(a)(3)(C), and “shall provide the record in any form or format
requested by the person if the record is readily reproducible by the agency in that form or
format.” 5 USC § 552(a)(3)(B). Accordingly, we request that, where available and
appropriate, the requested records be provided in the following manner:

         1. That files stored in electronic format be produced in electronic format;

         2. That files be produced either in their native format (likely appropriate
            for spreadsheets and database files – for example, Microsoft Excel
            files produced as .xls electronic files) or as text-searchable .pdf
            formatted files (likely appropriate for word processing documents,
            letters, memos, or emails);

         3. That files preserve the “parent / child” relationship between records
            (for example, if an email has an attachment, that attachment – or, if
            appropriate, information regarding the attachment’s withholding –



815 EDDY STREET, SAN FRANCISCO, CA 94109 USA   phone +1.415.436.9333   fax +1.415.436.9993   eff.org
     Case 1:19-cv-02578-TFH Document 18-9 Filed 11/13/20 Page 7 of 18


EFF Freedom of Information Act Request RE: Border Vehicle GPS Tracking
November 5, 2018
Page 6 of 6

              should accompany or follow the .pdf of the email); and that the
              beginning and ending of individual records is clearly indicated.

EFF also requests that all pages be consecutively numbered and that the page numbers of
pages or records withheld in full be clearly indicated in a document or file accompanying
the produced records.

Thank you for your consideration of this request. If you have any questions or concerns,
please do not hesitate to contact me at michael.rosenbloom@eff.org or (415) 436-9333
ext. 136. As the FOIA provides, I will anticipate a determination on this request for
expedited processing within 10 calendar days.

I certify that, to the best of my knowledge and belief, all information within this request
is true and correct.

                                                                       Sincerely,




                                                                       Michael Rosenbloom
                                                                       Legal Fellow
                                                                       Electronic Frontier Foundation

                                                                       Jennifer Lynch
                                                                       Senior Staff Attorney
                                                                       Electronic Frontier Foundation




815 EDDY STREET, SAN FRANCISCO, CA 94109 USA   phone +1.415.436.9333    fax +1.415.436.9993   eff.org
Case 1:19-cv-02578-TFH Document 18-9 Filed 11/13/20 Page 8 of 18




  Attachments
            Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB        Document
                             Document        18-9
                                      125 Filed    Filed 11/13/20
                                                09/28/18   Page 1 ofPage 9 of 18
                                                                     7 Page   ID #:1109



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     VICTORIA A. DEGTYAREVA (Cal. Bar No. 284199)
 4   Assistant United States Attorney
     OCDETF Section
 5        1400 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-7635
 7        Facsimile: (213) 894-0142
          E-mail:    Victoria.Degtyareva@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                             UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                   No. ED CR 17-222(A)-JGB

13               Plaintiff,                      GOVERNMENT’S REPORT ON THE STATUS
                                                 OF THE CASE AND MOTION TO AMEND
14                     v.                        THE COURT’S AUGUST 24, 2018 ORDER;
                                                 DECLARATION OF HSI ASSISTANT
15   SLAVCO IGNJATOV, et al.,                    DIRECTOR MATTHEW C. ALLEN

16               Defendants.                     Hearing Date: November 5, 2018
                                                 Hearing Time: 2:00 p.m.
17                                               Location: Courtroom of the Hon.
                                                           Jesus G. Bernal
18

19         Plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California and Assistant United States Attorney Victoria A.
22   Degtyareva, hereby files its Report on the Status of the Case and
23   Motion to Amend the Court’s August 24, 2018 Order (the “Order”).
24   Specifically, the government will not appeal the Order and will move
25   to dismiss the charges against defendants Slavco Ignjatov and
26   Valentino Hristovski.        Before the case is dismissed, however, the
27   government respectfully requests that the Court amend the portion of
28
           Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB       Document
                             Document       18-909/28/18
                                      125 Filed   Filed 11/13/20 Page
                                                          Page 2 of   10 of ID
                                                                    7 Page   18#:1110



 1   its Order stating that the agents’ actions created a scenario of

 2   significant government misconduct.

 3         This Status Report and Motion to Amend is based upon the

 4   attached memorandum of points and authorities and the declaration of

 5   Homeland Security Investigations Assistant Director Matthew C. Allen,

 6   the files and records in this case, and such further evidence and

 7   argument as the Court may permit.

 8    Dated: September 28, 2018             Respectfully submitted,

 9                                          NICOLA T. HANNA
                                            United States Attorney
10
                                            LAWRENCE S. MIDDLETON
11                                          Assistant United States Attorney
                                            Chief, Criminal Division
12

13                                                /s/
                                            VICTORIA A. DEGTYAREVA
14                                          Assistant United States Attorney

15                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
           Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB       Document
                             Document       18-909/28/18
                                      125 Filed   Filed 11/13/20 Page
                                                          Page 3 of   11 of ID
                                                                    7 Page   18#:1111



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         The government will not appeal the Court’s August 24, 2018 Order

 4   granting the motion to suppress filed by defendants Slavco Ignjatov

 5   and Valentino Hristovski (Dkt. No. 121), and will move to dismiss the

 6   charges as to these two defendants based on the suppression of the

 7   principle evidence against them.1

 8         Before the case is dismissed, however, the government requests

 9   the Court to amend its finding at page 12 of the Order regarding

10   government misconduct.       The government respectfully submits that,

11   under all of the circumstances in this case, including the

12   information set forth in the attached declaration of Homeland

13   Security Investigations (“HSI”) Assistant Director Matthew C. Allen

14   regarding HSI policy, the agents’ actions do not warrant a finding of

15   misconduct.     The law pertaining to the use of a GPS tracker at the

16   border is a question of first impression in this Circuit and was

17   unsettled at the time the agents placed the tracker in this case; the

18   FBI agent and the LAPD officer consulted with HSI about the law

19   governing installation of a GPS tracker at the international border;

20   the HSI agents accurately conveyed HSI policy to them; and that HSI

21   policy was consistent with the Department of Justice’s (“DOJ”)

22   litigating position.       In this context, the government submits that

23
          1 Djordje Karac (“Karac”) and FNU LNU, also known as “Boss”
24
     (“Boss”), are also charged in the First Superseding Indictment. The
25   government will not move to dismiss the charges as to Karac and Boss
     because, even without the suppressed evidence, it can prove the case
26   against them. Agents seized approximately 194 kilograms of cocaine
     from Karac in March 2017 (where no GPS tracker was used) and text
27   messages, recorded statements by co-conspirators, and testimony from
     cooperating witnesses confirms Boss’s involvement in the March 2017
28   shipment of cocaine.
           Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB       Document
                             Document       18-909/28/18
                                      125 Filed   Filed 11/13/20 Page
                                                          Page 4 of   12 of ID
                                                                    7 Page   18#:1112



 1   the FBI agent and the LAPD officer did not engage in misconduct, and

 2   in light of the impact of a misconduct finding on their careers, the

 3   government respectfully requests that the Court revise its Order

 4   regarding the misconduct findings.2

 5   II.     ARGUMENT
 6           When the GPS tracker was installed in this case, the law

 7   regarding application of GPS trackers at the border was not settled.

 8   As the Court stated in the Order, “[t]he application of a GPS

 9   tracking device at a border appears to be a matter of first

10   impression in this Circuit.”        (Order at 4.)      The government is also

11   not aware of case law in any other Circuit expressly addressing this

12   issue, and the Supreme Court decision in Carpenter v. United States,

13   138 S.Ct. 2206 (2018), was issued after the events at issue in this

14   case.       When the agents decided to install the tracker in this case,

15   the law regarding application of a GPS tracker to a commercial

16   vehicle at the international border and subsequent tracking of that

17   vehicle for fewer than 48 hours after entering the United States was

18   not clearly established.        Cf. Brown v. Illinois, 422 U.S. 590, 592

19   (1975) (officers searched the defendant’s apartment and arrested the

20   defendant, all without probable cause and without a warrant, in

21   violation of clearly established law).           In assessing whether a GPS

22   tracker could be installed on the truck at the border, FBI Special

23   Agent Hannah Monroe and LAPD Officer Asatur Mkrtchyan consulted with

24

25

26           2
            Based on the evidence before the Court and the government’s
     decision to dismiss this case, the government does not believe that
27   an evidentiary hearing is required for the Court to grant the limited
     relief which the government seeks in this motion. If the Court
28   wishes to hear further testimony from any of the relevant witnesses,
     however, they can be made available to be questioned by the Court.
                                        2
           Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB       Document
                             Document       18-909/28/18
                                      125 Filed   Filed 11/13/20 Page
                                                          Page 5 of   13 of ID
                                                                    7 Page   18#:1113



 1   the Department of Homeland Security (“DHS”), which includes both HSI

 2   and Customs and Border Patrol (“CBP”).

 3         Special Agent Monroe and Officer Mkrtchyan testified that they

 4   relied on the guidance of HSI and CBP agents.            Special Agent Monroe

 5   testified, “I'm trained as an F.B.I. agent that the border search

 6   experts are H.S.I. and C.B.P., and when I have questions about border

 7   search and authority that I should defer to them and their expertise,

 8   which I did.”     (6/25/18 Tr. at 45:2-6.)        Likewise, Officer Mkrtchyan

 9   testified that he is not trained on things like border searches,

10   border authority, or applying GPS trackers at the border because as a

11   police officer in Los Angeles, “we don’t really work with too many

12   borders.    We rely on our federal partners, such as the Department of

13   Homeland Security, CBP, to assist us on investigations that lead us

14   to the border or at the border.”         (7/9/2018 Tr. at 102:8-18.)

15   Although, as the Court noted, “Officer Mkrtchyan testified that in

16   general he understood that a warrant is necessary to install a GPS

17   device,” (Order at 12), in this case, because the GPS device was to

18   be installed not in Los Angeles but at the international border,

19   Officer Mkrtchyan relied upon the information provided by federal

20   border agents.

21         Special Agent Monroe consulted with two separate DHS agents,

22   both of whom informed her that under HSI policy a GPS tracker could

23   lawfully be installed on defendant’s commercial truck at the border

24   and subsequently monitored without a warrant.            In their declarations,

25   Special Agent Monroe and Officer Mkrtchyan both stated that before

26   defendants entered the United States, they and other agents

27   participated in a conference call with a CBP officer, who told them

28   that: “[B]order agents were authorized to install GPS trackers on any

                                               3
           Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB       Document
                             Document       18-909/28/18
                                      125 Filed   Filed 11/13/20 Page
                                                          Page 6 of   14 of ID
                                                                    7 Page   18#:1114



 1   vehicle at the border without a warrant so long as the GPS monitoring

 2   did not exceed 48 hours, and that the 48-hour rule did not apply to

 3   commercial vehicles, such as semi-trucks, which are subject to

 4   increased government regulation.”          (Declaration of Hannah Monroe

 5   (“Monroe Decl.”) ¶ 14; Declaration of Asatur Mkrtchyan ¶ 6.)

 6          Special Agent Monroe did not rely solely on the guidance of

 7   this CBP officer.      She spoke with an HSI agent, who was assigned to a

 8   border district and who confirmed that the CBP officer’s guidance was

 9   correct.    (Monroe Decl. ¶ 14.)       It was only after receiving this

10   confirmation that Special Agent Monroe asked the HSI agent to install

11   trackers on defendants’ commercial truck at the Canada-United States

12   border.    (Id.)   Although the Court has concluded that the guidance

13   these agents received was incorrect, the government submits that in

14   seeking guidance from DHS, Special Agent Monroe and Officer Mkrtchyan

15   did not act in bad faith, deliberately, recklessly, or negligently.

16         In addition, Special Agent Monroe testified that the advice she

17   received from the DHS agents was “per H.S.I. policy.”              (6/25/2018 Tr.

18   at 42:22 to 43:24).      As set forth in the attached declaration, the

19   guidance on which Special Agent Monroe and Officer Mkrtchyan relied

20   was, in fact, HSI’s policy.        (Declaration of HSI Assistant Director

21   Matthew C. Allen ¶¶ 4-5.)        Further, that policy is consistent with

22   the litigating position of the Department of Justice (“DOJ”).

23   Specifically, the DOJ does not believe that the Fourth Amendment

24   requires a warrant to track a commercial vehicle on the open roads

25   for fewer than 48 hours after entering the United States.               The

26   government recognizes and will not appeal this Court’s ruling

27   rejecting that position; however, in an area where the law was

28   unsettled and the agents sought and followed the HSI guidance, the

                                               4
           Case 1:19-cv-02578-TFH
     Case 5:17-cr-00222-JGB       Document
                             Document       18-909/28/18
                                      125 Filed   Filed 11/13/20 Page
                                                          Page 7 of   15 of ID
                                                                    7 Page   18#:1115



 1   government respectfully submits that their actions do not warrant a

 2   finding of misconduct, and that a misconduct finding is not necessary

 3   to the disposition of the issue.         As the Court noted in its Order,

 4   when considering whether the attenuation doctrine applies to a

 5   particular case, one factor is “the purpose and flagrancy of the

 6   official misconduct.”       (Order at 10, citing Utah v. Strieff, 136 S.

 7   Ct. 2056, 2062 (2016).)       This factor is not, by itself, dispositive,

 8   and the Court need not find that Special Agent Monroe and Officer

 9   Mkrtchyan engaged in purposeful or flagrant misconduct in order to

10   find the attenuation doctrine does not apply.            The evidence shows

11   that their purpose was not to flout the Fourth Amendment or to

12   circumvent the warrant requirement; rather, they were following HSI

13   guidance.    Although the Court found that HSI’s guidance and DOJ’s

14   litigating position were flawed, the government respectfully submits

15   that Officer Mkrtchyan and Special Agent Monroe should not be found

16   to have engaged in misconduct for relying on such guidance in an

17   unsettled area of law.

18   III. CONCLUSION
19         For the foregoing reasons, the government respectfully requests

20   that this Court grant the government’s motion and amend its August

21   24, 2018 Order to delete the paragraph on page 12 starting with

22   “Lastly, the Court considers the official misconduct weighs against

23   the government.”      Alternatively, if the Court is not inclined to

24   strike the paragraph, the government requests that the Court amend

25   the paragraph to state that its finding of “significant government

26   misconduct” was aimed at the government position as a whole, and it

27   was not a finding that Officer Mkrtchyan or Special Agent Monroe

28   acted in bad faith, deliberately, recklessly, or negligently.

                                               5
       Case 1:19-cv-02578-TFH
Case 5:17-cr-00222-JGB        Document
                        Document       18-9 09/28/18
                                 125-1 Filed Filed 11/13/20
                                                      Page 1Page
                                                            of 3 16 of 18
                                                                 Page   ID #:1116
       Case 1:19-cv-02578-TFH
Case 5:17-cr-00222-JGB        Document
                        Document       18-9 09/28/18
                                 125-1 Filed Filed 11/13/20
                                                      Page 2Page
                                                            of 3 17 of 18
                                                                 Page   ID #:1117
       Case 1:19-cv-02578-TFH
Case 5:17-cr-00222-JGB        Document
                        Document       18-9 09/28/18
                                 125-1 Filed Filed 11/13/20
                                                      Page 3Page
                                                            of 3 18 of 18
                                                                 Page   ID #:1118
